Curia.

We are aware of no such practice as the "plaintiff urges in this case. Where there is a nonjoinder in the process to bring in the defendants, Which is pleaded in abatement, we know of no remedy "for the defect by amendment. Ho case has, we believe, gone so far as to sanction an "amendment, even to save the plaintiff from the statute 'of limitations. Blake is not "a party before the court. He has no notice; and is no more bound to regard a notice "than he wóuld be if no capias had ever "issued against "any *123body. The amendment may effect his rights materially. Indeed the avowed object is to deprive him, as well as the other defendants, of the plea of the statute of limitations. The plaintiffs must take the consequence of the plea in abatement.
Motion denied